DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Terminal Disclaimer
The terminal disclaimer filed on 6/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of App. No. 17197211 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Examiner acknowledges canceled Claims 1-8 and 19, amended Claim 9-11 and 14-16, and new Claims 20-23 in the response filed on 6/30/2022.
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
The Declaration 6/30/2022 stated that the claimed magnetic tape has an anisotropic magnetic field Hk of 15,000 Oe to 40,000 Oe, measured after taking the magnetic tape out from the magnetic tape cartridge and pressing the magnetic layer at a pressure of 70 atm, inter alia.  The Declaration further stated that calendaring disclosed in Masaki is a surface treatment performed in the process of manufacturing a magnetic tape, which is before the magnetic tape is accommodated in a cartridge.  Therefore, the magnetic tape is not subjected to the calendaring once the tape is accommodated in the cartridge. 
However, the Declaration is insufficient.  The Examiner acknowledges that the calendaring treatment on Masaki’s magnetic recording tape is not necessarily performed after taking out from the cartridge.  However, the claims are directed to a magnetic tape having an anisotropic magnetic field Hk property, a property that is measured upon a final product.  That is, the instant claims are directed to a final product, not the method of make or method of measuring a specific property. The claim language on the method of determining/measuring the anisotropic magnetic field Hk property do not necessarily set forth changes to the structure and/or composition of the magnetic layer.  The Declaration also did not provide evidence what an anisotropic magnetic field Hk property is before removing the magnetic tape from the cartridge and after removing the magnetic tape from the cartridge and performing the claimed measuring conditions, to ascertain how much the anisotropic magnetic field Hk changes, if any (i.e. if the measuring technique somehow influence the Hk of the magnetic recording tape/final product).  It is also noted that the final product doesn’t even necessarily require the claimed pressing, only that the magnetic tape has a specific anisotropic magnetic field Hk range when measured in a specific way.  Therefore, the Examiner maintains the position that the method of measuring/obtaining the anisotropic magnetic field Hk of the magnetic layer is not germane to the patentability of the claimed product. 
In that regard, Masaki teaches its magnetic layer comprising a ferromagnetic powder with a coercive force (Hc) of 135 to 400 kA/m, and a coercive force (Hc) of the magnetic layer is controlled to be in the range of 135 kA/m to 440 kA/m ([0026] and [0031]).  An anisotropic magnetic field (Hk) of the magnetic layer, that constitutes the magnetic recording tape, is at least 358 kA/m [0030] (i.e. open ended).  A suitable coercive force/anisotropic magnetic field (Hc/Hk) ratio is from 0.3 to 0.6 [0034].  Thus, a suitable Hk of the magnetic layer may be within the range of 450-1333 kA/m (about 5655-16751 Oe, which overlaps Applicant’s anisotropic magnetic field Hk range).  
With regards to Applicant’s arguments that Masaki teaches its anisotropic field Hk is preferably in the range from 390 to 800 kA/m, Masaki does not impose any generalized limit of the magnetic property or create an issue of “teaching away from” of having the magnetic property to be more than 800 kA/m. The Declaration has not provided evidence that Masaki’s final product of a magnetic recording tape will not have or overlap the claimed range of 15,000 Oe to 40,000 Oe Hk when measuring or manipulating the tape to the claimed measuring conditions.  One of ordinary skill in the art would envisage that Masaki’s requirement for a medium to uphold a high anisotropic magnetic field Hk in order for the medium to have desirable recording signals with a recording head, heighten the thermal stability of magnetization, and obtain a high-density recording ([0026], [0029], and [0031]).  Absence of evidence to the contrary, Masaki’s magnetic recording tape reads into the claimed anisotropic magnetic field Hk range when subjected to the claimed measuring conditions.  
The Declaration stated that the anisotropic magnetic field Hk measured after the pressing specified in the claim 9 can be controlled (Page 5 of the Declaration).  However, the argued examples to control the anisotropic magnetic field Hk are part of the final product, structurally and/or compositionally.  Therefore, this further appears to support that the claimed measuring settings on how to obtain the anisotropic magnetic field Hk value is not germane to the determination of patentability.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20020164504 (“Masaki et al.”) in view of US Pub. No. 20170316799 (“Shimizu et al.”).
With regards to Claims 9, 12-14, 17, and 18, Masaki et al. teaches a magnetic recording tape, with use with a magnetic tape cartridge and a recording and reproducing device, comprising a non-magnetic support and a magnetic layer containing a ferromagnetic powder ([0001], [0010], and [0085]).  The ferromagnetic powder has a coercive force (Hc) of 135 to 400 kA/m, and a coercive force (Hc) of the magnetic layer is controlled to be in the range of 135 kA/m to 440 kA/m ([0026] and [0031]).  An anisotropic magnetic field (Hk) of a magnetic layer to constitute the magnetic recording tape is at least 358 kA/m [0030].  A suitable coercive force/anisotropic magnetic field (Hc/Hk) ratio is from 0.3 to 0.6 [0034].  Thus, a suitable Hk of the magnetic layer may be within the range of 450-1333 kA/m (about 5655-16751 Oe).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
While Masaki et al.’s magnetic properties are directed to the magnetic material and/or magnetic layer, the Examiner deems that the overall magnetic recording tape will also substantially have the same magnetic properties.  The Examiner’s sound basis for this assertion is that anisotropy magnetic field (Hk) is a magnetic property and hence will be based on the magnetic layer, which is the only layer that is magnetic in Masaki et al.’s magnetic recording tape.   
The Examiner notes that Masaki et al. teaches the magnetic tape undergoes a calendaring treatment, which includes pressing the magnetic layer [0096].  While Masaki et al. does not teach the methodology on how the anisotropic magnetic field (Hk) is measured as claimed (i.e. the magnetic tape is taken out from the magnetic tape cartridge, pressing is performed at a surface pressure of 70 atm, and then the anisotropic magnetic field Hk is measured, inter alia), it is noted that the magnetic recording tape of Masaki et al. still generates an anisotropy magnetic field (Hk) overlapping with Applicant’s claimed anisotropy magnetic field range.  Absence of evidence to the contrary, there is a sound basis that Masaki et al.’s magnetic recording tape produces an anisotropy magnetic field (Hk) overlapping Applicant’s claimed anisotropy magnetic field (Hk) range when measuring and applying the claimed pressure and measuring methodology.  
As such, the Examiner deems that Masaki et al. teaches the claimed limitation despite the distinction in pressure and method of measuring methodology when determining the characterization of the magnetic recording tape.  Moreover, the difference in pressure and measuring methodology does not produce an invention that has an unobvious difference, the Examiner deems that Masaki et al. renders obvious the claimed limitation as the characterization methodology are both used to characterize the performance.  Masaki et al. provides clear guidance on what is a desirable anisotropic magnetic field (Hk), as such the slight distinction in methodology to measure said anisotropy magnetic field (Hk) would have been obvious to a person of ordinary skill in the art, to produce finished products with a magnetic recording tape with excellent thermal stability of magnetization [0029].  
Masaki et al. does not teach its magnetic layer containing an ε-iron oxide ferromagnetic powder, wherein the ε-iron oxide ferromagnetic powder contains one or more kinds of elements selected form the group consisting of a gallium element, a cobalt element, and a titanium element. 
However, Shimizu et al. teaches a magnetic recording tape comprising a magnetic layer including ferromagnetic powder and binder, wherein the ferromagnetic powder include hexagonal ferrite, ε-iron oxide, and the like ([0028], [0029], [0044], [0076]).  The ε-iron oxide powder contains a gallium element [0047].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Masaki et al.’s magnetic layer contain ε-iron oxide ferromagnetic powder in order to exhibit high thermal stability and increase recording density in the tape [0044]. 

With regards to Claims 10 and 15, Masaki et al. teaches the magnetic layer contains non-magnetic inorganic oxide-based particles ([0025] and [0059]). 

With regards to Claims 11 and 16, Masaki et al. teaches the non-magnetic inorganic oxide-based particles are composite particles of an inorganic oxide and a polymer ([0025], [0040], and [0059]).

With regards to Claims 20 and 22, Masaki et al. teaches a non-magnetic layer containing a non-magnetic powder between the non-magnetic support and the magnetic layer [0065]. 

With regards to Claims 21 and 23, Masaki et al. teaches a back coating layer on a surface side of the non-magnetic support opposite to a surface side on which the magnetic layer is provided [0068].   
Masaki et al. does not explicitly teach its back coating layer containing a non-magnetic powder. 
However, Shimizu et al. teaches a back coating layer containing a non-magnetic powder on a surface side of a non-magnetic support opposite to a surface side on which a magnetic layer is provided ([0071] and [0072]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Masaki et al.’s back coating layer comprise of a conventional non-magnetic powder in order to form a back coating layer functional for a tape medium application.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 20170162220 demonstrates that a magnetic property of a magnetic layer is also the same in the overall magnetic recording medium ([0039] and [0177]). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785